Allow me, at 
the outset, to address my warmest congratulations to 
the President of the General Assembly at its sixty-
second session. With that election, which honours your 
country, the Group of Eastern European States and the 
members of this Assembly have unanimously 
recognized, Sir, your eminent competence and your 
perfect knowledge of the Organization. You and the 
other members of the Bureau may be assured of the 
active cooperation of my delegation. 
 You have chosen the theme of climate change for 
this sixty-second session. I would like to thank you for 
that initiative, which has been commended by all. 
 Today, I would like to share my observations on 
this issue as well as my personal commitment in 
service of this cause. Very early on, I learned to 
appreciate nature and to take the necessary measures to 
protect it. From my very earliest years, I was taught to 
share and to give back. Then I wanted to see and learn 
things for myself, and my responsibility today is to 
testify and to act. 
 That is why, in June 2006, I decided to make my 
own contribution, as well as that of the Principality, by 
creating a Foundation. The mission of the Prince 
Albert II Foundation is to identify priority and 
symbolic projects and to accelerate their 
implementation in order to reach concrete results 
throughout the world aimed at a sustainable and 
equitable management of natural resources. 
 The Foundation’s activities are based on three 
strategic principles. The first is to act alongside 
nations, international institutions and opinion leaders 
in order to enhance consciousness of and accelerate 
decisions for sustainable development. I am personally 
committed to leading consciousness-raising missions 
on the ground around the world. I will also stand with 
other heads of States, as I do today, and take part in 
international negotiation meetings regarding the 
environment. 
 The second objective of my Foundation is to 
promote initiatives, activities and corporate actions that 
combine innovation with environmental protection. 
The Foundation in supporting and financing about 
30 projects as of this year. Through its activities, the 
Foundation also wishes to attest to the fact that it is 
possible to engage in sustainable practices and 
behaviour that are respectful of the environment and 
compatible with economic, social and human 
development. 
 Lastly, its third objective is to create the broadest 
possible public understanding of the environmental 
challenges and responsibilities involved in those issues 
via outreach activities. I commit myself to devoting the 
time and energy necessary to the success of those 
actions. 
 All the programmes adopted by the Foundation 
comply with the environmental policy of my country. 
Monaco has long been active in protecting the marine 
environment and in developing scientific research in 
marine biology. The creation a century ago of the 
Oceanographic Museum and the Museum of 
Prehistoric Anthropology by my great-great-
grandfather Albert I, and the more recent creation of an 
underwater reserve by my father, Prince Rainier III, 
bear witness to that policy. The RAMOGE Agreements 
for the control of marine pollution and the Agreement 
on the Conservation of Cetaceans in the Black Sea, the 
Mediterranean Sea and contiguous Atlantic Area 
reinforced that international engagement. That vocation 
is part of the history of my country. 
 This year, I agreed to sponsor an ambitious 
international initiative launched by the United Nations 
Environment Programme, the objective of which is to 
provide for the planting of at least 1 billion trees 
throughout the world in 2007. Seven months after the 
launch of the operation, that objective was achieved. It 
is an extraordinary sign of hope, and I must commend 
the dynamism of the Programme, whose actions within 
the United Nations are essential for the environment. 
 The time for action is today. We already know 
that the future of humanity is at stake. This is a 
collective responsibility. To tackle this urgent matter, it 
is necessary to raise awareness, mobilize capacities and 
revolutionize our lifestyle. That is how we will forge a 
new relationship to nature. As Yves Coppens, a French 
scientist, stresses: “for millennia, climate has dictated 
man’s behaviour; today, it is man who dictates his 
behaviour on nature”. 
 It is also necessary to commit ourselves to 
promoting a new ethic   that of the right to the 
protection of the environment. What better place is 
there than this prestigious institution to lead the way 
forward? That new ethical dimension can be achieved 
only if built on the sincere commitment of each 
individual. That is why Bill Clinton, in his recent book, 
calls for concrete mobilization. As he says so well, 
“each one of us can give something. There is so much 
to do; it is never too late to start”. Like President 
Clinton, I believe that generosity is at the heart of that 
mobilization. 
 It is thus imperative to transcend our own 
selfishness and inertia, and to learn to develop a 
harmonious relationship between humankind and 
nature. Safeguarding our planet is the challenge of the 
twenty-first century. That challenge requires courage, 
tenacity, commitment and generosity. Above all, let us 
act. Peter Frumhoff, one of the main contributors to the 
report of the Intergovernmental Panel on Climate 
Change, declared, following a large-scale study 
undertaken by the Union of Concerned Scientists, that 
“some changes are inevitable, but the worst 
consequences can be avoided if we act quickly”. That 
message was reiterated over and over again yesterday 
during the high-level event on climate change 
convened by the Secretary-General. 
 The European Union has shown the way by 
committing to a 50 per cent reduction of its greenhouse 
gases by 2050. Let us help developing countries by 
finding new financial resources; let us quickly update 
our modes of production and consumption. To meet 
that challenge, we must work together to find solutions 
to existing problems. Individual announcements or 
actions will never solve the problem. The threat is 
global. As the climatologist Edouard Bard has pointed 
out, “global warming concerns our entire ecosystem 
and the consequences of this phenomenon can be done 
only at the global level”. 
 We have long lived in a world fraught with 
threats, but for the first time we are facing a planetary 
threat that threatens humankind itself. The evolution of 
human mindsets and behaviour will inevitably take 
time, but the planet cannot wait. Thus, without further 
delay, we must adopt a culture of responsibility. We 
must meet this historic challenge so that we may 
preserve planet Earth for our children. Let us make the 
choice of hope based on humanistic values, and let us 
not forget the power of courage when it is supported by 
the will to place humankind at the core of our 
priorities. 
 There are also ethical considerations which 
inspire my country’s constant and resolute commitment 
in the fight against terrorism. In no circumstances can 
violence ever be a legitimate means to pursue any 
combat, whatever the cause may be. 
 To consolidate its legal framework in compliance 
with international standards, and according to the 
recommendations of the Financial Action Task Force 
on Money Laundering (FATF), the Principality of 
Monaco took measures identical to the European Union 
directives adopted to fight money laundering and 
terrorism. Without waiting for the new report of the 
Select Committee of Experts on the Evaluation of Anti-
Money Laundering Measures, in this area, my 
Government enacted new laws and regulations on these 
issues. With those tireless efforts, Monaco has been 
publicly recognized for leading the way in this field. I 
will maintain the required vigilance so that our 
legislative framework and our security policy will 
continue to guarantee the reputation of the Principality 
as a safe State. In so doing, I reiterate my unfaltering 
determination to combat the manifestations of 
terrorism regardless of their forms. 
 For my country, sustainable development and the 
fight against poverty go hand in hand, in that we are 
called upon to identify a new manner of growth more 
respectful of the resources of our planet, which, while 
abundant, are not inexhaustible. That is the reason why 
I asked my Government to increase by 30 per cent for 
the year 2008, under the heading of international 
cooperation, the total of the Principality’s voluntary 
contributions to the funds and programmes of the 
United Nations. This significant increase of funding for 
official development assistance is proof my country’s 
determination to eventually reach the target of devoting 
0.7 per cent of gross national income to official 
development assistance. A great deal remains to be 
done in the fields of education, access to health care, 
the fight against pandemics and HIV/AIDS, human 
crises following natural disasters or conflicts and, 
lastly, the fight against poverty. 
 I pay particular attention to the Principality’s 
actions through multilateral and bilateral assistance 
programmes, supplemented by the generous initiatives 
of the charitable organizations in Monaco, which are 
also part of my country’s tradition. 
 Children’s welfare has, for a long time, been a 
priority commitment for the Principality. My sister, 
Her Royal Highness the Princess of Hanover, is 
actively involved with this issue through the World 
Association of Children’s Friends (AMADE 
Mondiale). In December, the General Assembly will 
hold a debate to evaluate progress in the 
implementation of the Declaration and Plan of Action 
entitled “A world fit for children” (resolution S-27/2), 
adopted in 2002. Considerable progress has been 
achieved in five years, although there still are too many 
needs to be met. 
 Monaco has also joined the campaign entitled 
“Unite for children. Unite against AIDS,” sponsored by 
UNICEF, the Joint United Nations Programme on 
HIV/AIDS (UNAIDS) and the World Health 
Organization. My sister, Princess Stephanie, Special 
Representative of UNAIDS, has committed herself 
wholeheartedly to harnessing the energies of the 
Principality and beyond to advance in the fight against 
this scourge. 
 Reform of the Security Council remains a current 
issue. I reaffirm my country’s support for a process of 
increasing the membership of this Council. In fact, the 
chances of maintaining international peace and security 
will be that much greater if the representation of the 
international community in the Security Council were 
the most equitable possible. 
 I also express the wish that the newly established 
Department of Field Support, working alongside the 
Department of Peacekeeping Operations, will facilitate 
the actions of United Nations personnel on the ground 
working valiantly to safeguard peace. I congratulate 
the Secretary-General on the efforts he has undertaken 
to these ends. 
 My country became a Member of the United 
Nations 14 years ago. Ever since, the Principality has 
increased its participation on the international scene. 
The Principality has taken pleasure in hosting many 
international meetings and high-level conferences in 
recent years.  
 Accordingly, I am delighted that in February 
2008, the tenth special session of the Governing 
Council of United Nations Environment Programme 
and the Global Ministerial Environment Forum will be 
held in Monaco. On that occasion, I will proudly 
receive ministers of the environment of Member States 
to discuss topics similar to those we are tackling within 
the General Assembly framework and thus to continue 
the debate launched here. In so doing, my country will, 
I hope, contribute once again its part to the 
fundamental debates of our time and will reaffirm its 
will to be at the heart of the genuine struggle. 
